Citation Nr: 0928943	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress (PTSD) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This appeal was previously before the Board in November 2007.  
It was noted that the RO reopened the previously denied 
claim, but denied service connection for PTSD on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The 
Board remanded the claim so that the Veteran could receive 
corrective notice, and additional development could be 
attempted.  The case has been returned to the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, a remand is required to 
comply with the prior remand instructions. 

The Board remanded this claim in November 2007, in part, so 
that the RO/AMC could attempt to verify one of the Veteran's 
claimed stressors.  This stressor, that the Veteran was 
exposed to sniper fire for six hours in June 1970 in Cam Rahn 
Bay, is the only stressor provided by the Veteran which is 
capable of verification.  On remand the AMC sent the Veteran 
a PTSD questionnaire, which the Veteran did not fill out.  
However, the AMC did not attempt to verify the one stressor 
already reported by the Veteran.  On remand the AMC should 
attempt to verify this stressor through official sources.

The Board is obligated by law to ensure that the RO complies 
with its directives, 
as well as those of the United States Court of Veterans 
Appeals (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA PTSD examination in October 
2003 where the examiner diagnosed the Veteran with PTSD.  The 
examiner did not have the benefit of review of the claims 
folder and the Veteran reported seeing people killed as one 
of his stressors to the examiner, though it was not one of 
the stressors he previously listed in his statements, and 
sufficient information to permit verification of such 
stressor has not been provided.  As such, if, and only if, 
the Veteran's stressor is verified then an additional VA 
psychiatric examination will be needed to secure an opinion 
as to whether the verified stressor was a cause of the 
diagnosed PTSD.

The Veteran reports he is now receiving medication from the 
Brick, New Jersey VA clinic.  Thus, ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
claimed exposure to sniper fire for six 
hours in Cam Rahn Bay in June 1970 through 
official sources.  According to personnel 
records, the Veteran served with Co B, 
361st Sig Bn at that time. 

2.  Obtain any mental health treatment 
records from the East Orange VA Healthcare 
System to include records from the Brick 
clinic.  

3.  If and only if the Veteran's stressor 
is verified, then the Veteran should be 
scheduled for a psychiatric examination to 
determine whether he suffers from PTSD as 
a result of the verifiable stressor.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
be advised of the verified stressor.  A 
rationale for any opinions expressed 
should be provided.

4.  Thereafter, please readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




